DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Office Action Summary

Claims 1, 3, 6, and 7 have been amended.  Now claims 1-9 are pending in the application.    

Allowable Subject Matter
Claims 1-9 are allowed in the application.  Please see the reasons for allowance below.  

Reasons for Allowance
Claims 1-9 are allowed.  The following is a statement of reasons for the indication of allowable subject matter as per the Non-Final Communications of 10/5/2020:  
The closest prior art of record Mallett et al. (U.S. Publication No. 2005/0065640) in view of Kekalainen et al. (U.S. Publication No. 2016/0300297) in combination  fails to teach or suggest a system for managing medical waste received in one or more containers with tracking module, the tracking module comprising:


2.    An asynchronous clock timer circuitry for periodically triggering the controller for preventing a cyber-attack and enhancing a battery life further.	
	 
           While Mallett, discloses [on page 6, para. 75] a waste identification method for identifying the type of waste and a means for indicating the container in which the waste needs to be disposed. Hence, for indicating the right container, a light is illuminated, or the container name or ID is displayed on a display device. Para. 75 is reproduced below for reference.
 	 	“In one embodiment, once an item of waste is identified, the sorting algorithm determines to which of a plurality of waste categories the item belongs. The station then indicates to the user which container is associated with that category. For example, in some embodiments the station indicates a correct container by opening a door providing access to the container. Alternatively, such an indication can be provided by illuminating a light or displaying a name or number of a container on a display device. In some embodiments, a waste sorting mechanism can carry out or instruct a user in delivery of the waste item to the appropriate disposable container.”...which is not “A controller configured for periodically triggering the plurality of LEDs for projecting the light beams- for eliminating the false reading and enhancing the battery life”.  

Further, Kekalainen teaches a system for receiving signals from the sensors of the one or more waste containers for sensing a waste status of the one or more containers, computing an optimal strategy for the one or more waste collection vehicles to collect waste from the one or more containers and monitoring the emptying event of the container.
	
However, Kekalainen does not teach or suggest a system for managing medical waste received in one or more containers, the system comprising “an asynchronous clock timer circuitry for periodically triggering the controller for preventing a cyber-attack and enhancing a battery life”, as claimed in amended independent claim 1. Further, Kekalainen does not teach or suggest the feature of “periodically triggering a controller through an asynchronous clock timer circuitry”, as claimedThe above combination in the current claims are not previously taught in the prior art of record, and these are the reasons which adequately reflect the Examiner's opinion as to why Claims 1-9 are allowable over the prior art of record, and are objected to as provided above.

		Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
A.	Brewer, Jeff, "A disposable choice for hospital waste", Hosp Materiel Manage Q, 1993, 14(3) 12-25, Aspen Publishers, Inc.
B.	Method for Combined Disposal and Dispensing of Medical Items (20080195247);
C.	Handheld medical waste sorting device (US 7275645 B2);
D.	Waste sorting system with query function, and method thereof (US 7562025 B2).
		

 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amber A. Misiaszek whose telephone number is (571) 270-1362.  The examiner can normally be reached on M-Th 7:30-5, F 7:30-4, every other Friday Off. 

	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janice Mooneyham can be reached on 571-272-6805.  The fax phone numbers for the organization where this application or proceeding is assigned are (571) 273-8300.


/AMBER A MISIASZEK/Primary Examiner, Art Unit 3624